DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Freienstein et al (US 2012/0007408) in view of Lich et al (US 8,820,830).  Freienstein discloses:
With regard to claim 1 - A seat assembly comprising: 
an occupant protection system having a deployable shield 120 that is deployable along a dynamic deployment path 130 based on a detected seat occupant (see ¶[0051]), 
wherein the deployable shield 120 is deployable from inside the seat assembly 140 to outside the seat assembly and includes a shield frame that has a plurality of frame members 300 that define a plurality of openings in the shield frame.  Though Freienstein discloses deploying the restraint based on detected characteristics of a seat occupant, Freienstein fails to explicitly disclose the deployable shield as being deployed based on a detected position of the seat occupant.  Lich teaches a similar occupant protection system to that of Freienstein wherein a shield 14 is deployed from a seat back based on a detected position of a seat occupant (“A further embodiment of vehicle seat 10 according to the present 

With regard to claim 2, Freienstein discloses wherein the shield frame 300 is received inside a shield cover 120, 320 that deploys with the shield frame 300.

With regard to claim 3, Freienstein discloses wherein the shield frame is deployable from a seat back of the seat assembly, is at least partially disposed along a back side of the seat back prior to deployment and extends in front of the seat occupant after deployment (see Figs. 1a and 1b).

With regard to claim 4, Freienstein discloses wherein the deployable shield includes a shield cover 320 that inhibits the seat occupant from passing through the plurality of openings when the deployable 

With regard to claim 5, Freienstein discloses wherein the shield cover 320 is only mounted to the shield frame 300.

With regard to claim 6, Freienstein discloses wherein the shield cover 320 is in tension during deployment of the deployable shield and adjusts a travel path of the shield frame during deployment of the deployable shield (see Figs. 3b and 3c).

With regard to claim 7, Freienstein discloses wherein the deployable shield 120 includes a guide member 430 that is mounted to a seat back 140 of the seat assembly and to the shield frame, wherein the guide member 430 exerts force on the shield frame that directs deployment of the deployable shield toward a center plane of the seat assembly in front of the seat occupant.

With regard to claim 12, Freienstein discloses wherein the guide member 430 includes a tensile member 320, wherein the dynamic deployment path of the deployable shield is adjusted by reducing an effective length of the tensile member.

With regard to claim 13, Freienstein fails to explicitly disclose wherein the shield frame is completely disposed inside the seat assembly prior to deployment.  Lich teaches that it is old and well-known in the art to stow an occupant protection deployable shield full within a seat back.  Therefore, it would have 

With regard to claim 14 and based on the rejection of claim 13, Lich teaches wherein the seat assembly has a seat back and the shield frame 14 is disposed along a lateral side 10b of the seat back prior to deployment.

With regard to claim 15 and based on the rejection of claim 13, Lich teaches wherein the shield frame 14 is only disposed along the lateral side 10b prior to deployment.

With regard to claim 16 and based on the rejection of claim 13, Lich teaches wherein the seat assembly has a seat back and the shield frame is disposed along a back side of the seat back and a lateral side 10b of the seat back prior to deployment.

With regard to claim 17 and based on the rejection of claim 13, wherein the shield frame 14 extends along an arc as the shield frame extends around the back side of the seat back to the lateral side of the seat back (see Figs. 2a and 2b).

With regard to claim 18, Freienstein discloses a pair of shield actuators (electromotors 420) that are disposed proximate the back side of the seat back, wherein the pair of shield actuators are operable to deploy the shield frame out of the seat back.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Freienstein and Lich, as applied to claims 1-7 and 12-18 above, and further in view of Stoessel et al (US 2012/0086250).  Freienstein and Lich fail to explicitly disclose wherein the guide member includes a sheath and a tensile member that extends through the sheath.  Stoessel teaches a deployable shield assembly comprising a guide member 21 that includes a sheath and a tensile member that extends through the sheath (Bowden cable, ¶[0036]), wherein the tensile member 22 is attached to the sheath at one or more points 6, 18 inside the sheath to bend the guide member upon deployment (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the occupant protection system of Freienstein and Lich with the teaching of Stoessel so as to include a Bowden control guide member to provide an activation means that is capable of pushing the shield while also bending it through tension in an inexpensive and uncomplicated way.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Freienstein, Lich, and Stoessel, as applied to claim 8 above, and further in view of Scheiner et al (US 7,357,454).  Freienstein, Lich, and Stoessel fail to explicitly disclose 8 wherein the sheath has a plurality of slits that extend partially through the sheath that allow the sheath to flex in response to tensile force exerted by the tensile member.  Schreiner teaches a guide member for an adjustable shield for a vehicle seat, said guide member including a sheath 5 and a tensile member 6 that extends through the sheath 5, wherein the sheath 5 has a plurality of slits (see Figs. 3A and 3B) that extend partially through the sheath that allow the sheath 5 to flex in response to tensile force exerted by the tensile member, wherein the slits are spaced apart from each other and are disposed along a side of the sheath that is located opposite the tensile member, and wherein the tensile member is disposed inside the sheath along an inner concave side of the sheath and slits are disposed along an opposing side of the sheath (see Fig. 3A, sheath is tubular, thus the inner circumference is and “inner concave side”).  Therefore, it would have .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Freienstein and Lich, as applied to claims 1-7 and 12-18 above, and further in view of Spahn et al (US 10,513,206).  Freienstein and Lich fail to explicitly disclose first and second guide members that extend between the shield frame and the seat back, wherein the first guide member is coupled to a top of the shield frame and the second guide member is coupled to a bottom of the shield frame that is disposed opposite he top of the shield frame.  Spahn teaches a similar occupant protection assembly to that of Freienstein and Lich and further comprising first and second guide members 54,56 that extend between a shield frame 60 and the seat back 12, wherein the first guide member 56 is coupled to a top of the shield frame 60 and the second guide member 54 is coupled to a bottom of the shield frame 60 that is disposed opposite the top of the shield frame.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the occupant protection system of Freienstein and Lich with the teaching of Spahn’s top and bottom guides to allow for a simple design of the actuator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 11, 2022